         Case 4:19-cv-02397 Document 46 Filed on 02/20/20 in TXSD Page 1 of 3




[ ~ ] heimpayne+ chorushLLP                                                          Intellectual Property Litigation
                                                                                      www.heimpaynechorush.com


   CHRISTOPHER M. FIRST                                                                       (713) 221-2027
   PARTNER                                                                                cfirst@hpcllp.com
                                     February 20, 2020
    Hon. Nancy Atlas
    c/o Shelia Ashabranner, Case Manager to Judge Nancy F. Atlas
    15 Rusk Street, Room 9015
    Houston, TX 77002
    shelia_ashabranner@txs.uscourts.gov
    BY EMAIL AND ECF

          Re:    Status Update re: Discovery Dispute in Case No. 4:19-cv-02397

    Dear Judge Atlas:

          The following is a chronology of certain events since the Court’s Feb. 4 conference:

       • Feb. 5: Weatherford asks Mohawk to discuss narrowing of production categories.
       • Feb. 6: Enventure states that “to the extent there are documents [from the prior
         Mohawk case] which do not incorporate any Mohawk information or
         documentation [it] will revisit the issue” of producing those materials.
       • Feb. 7: Mohawk reconfirms the Mohawk invalidity contentions withheld by
         Enventure contain no Mohawk confidential information. Weatherford again asks
         Enventure to immediately produce those materials.
       • Feb. 10, AM: Weatherford again asks Mohawk to discuss the narrowed production
         categories.
       • Feb. 10, PM: Enventure serves its infringement contentions. Despite Enventure’s
         statement at the February 4th conference that it would add infringement allegations
         against the tools Mohawk sold to Weatherford, the contentions do not include such
         allegations. (But see February 14th entry below where Enventure seeks to amend its
         Complaint to add the Mohawk tool allegations.)
       • Feb. 11, AM: Weatherford again asks Enventure to provide a date by which it will
         produce the Mohawk litigation materials that do not include Mohawk confidential
         information.
       • Feb. 11, PM: In view of Enventure’s infringement contentions not adding
         allegations against the Mohawk tools Weatherford bought, Weatherford provides a
         written list of narrowed production categories to Mohawk.


                                         Heim, Payne & Chorush, L.L.P.
                        Heritage Plaza Ill! Bagby, Suite 2100 Houston, Texas 77002
                                                        1
                                     [tel] 713.221.2000 [fax] 713.221.2021
      Case 4:19-cv-02397 Document 46 Filed on 02/20/20 in TXSD Page 2 of 3




    • Feb. 13: Weatherford and Mohawk have a long call to discuss Weatherford’s
      narrowed requests. Mohawk does not provide a substantive position beyond
      restating its objection to production of Mohawk confidential information and
      offering to consider the narrowed requests.
    • Feb. 14: A full week after receiving confirmation that Mohawk’s invalidity
      contentions never contained any confidential information, Enventure produces
      Mohawk’s invalidity contentions from the prior litigation.
    • Feb. 14: Enventure sends a letter to Weatherford stating that it wants to amend its
      Complaint to add a new patent and infringement allegations against the tools
      Mohawk sold to Weatherford.
    • Feb. 15: Weatherford provides Enventure’s February 14th letter to Mohawk and
      again asks to discuss the narrowed production categories.
    • Feb. 17-18: Weatherford continues to ask Mohawk to discuss and provide its
      specific positions on the narrowed categories.
    • Feb. 18: Enventure confirms that it has not reviewed the withheld materials from
      the Mohawk litigation for any confidentiality issues or designations. Enventure
      further confirms that certain materials are not designated, but it has withheld them—
      for example, even though the Mohawk invalidity expert report is not marked as
      confidential, Enventure continues to refuse to produce the report.

       Despite Weatherford’s efforts to narrow its requests for the Mohawk litigation
materials and many calls and correspondence, very little progress has been made since the
February 4th conference.

        Materials Without Mohawk Confidential Information: Enventure continues to
withhold materials not designated as confidential by Mohawk in the Mohawk litigation.
Enventure’s position is that it needs Mohawk’s approval to produce materials relating to
Mohawk, even those never designated as confidential. 1 And Enventure refuses to review
those same materials to redact Mohawk confidential information or determine whether
such confidential information is included. As a result, on top of withholding any Mohawk
litigation materials that include Mohawk confidential information, Enventure effectively
refuses to produce virtually all Mohawk litigation materials, even those that have no
confidential information and those that contain only Enventure confidential information.



1
 This is best shown by the recent production of Mohawk’s invalidity contentions—
Enventure withheld them for months until Mohawk “approved” their production. Yet the
contentions reveal the lack any confidentiality designation.

                                             2
     Case 4:19-cv-02397 Document 46 Filed on 02/20/20 in TXSD Page 3 of 3



       The evening before this letter was due, Mohawk notified Weatherford that
Enventure “will produce Enventure’s discovery answers and responses in the Mohawk case
along with other random documents not subject to a Mohawk objection” and produced a
small collection of materials. It is unclear how Enventure selected the “random” documents
it produced.

      Materials With Mohawk Confidential Information: As to the application to
Judge Gilmore discussed at the February 4th conference, Weatherford hoped to agree with
Mohawk on the sealed materials. But Mohawk has not offered a substantive response to
Weatherford’s narrowed production requests.

        Because no such agreement appears likely, Weatherford intends to move forward
with its application this week. As discussed at the last conference, Weatherford will not
ask Judge Gilmore to “unseal” anything from the Mohawk litigation. Instead, Weatherford
will request that certain materials that Judge Gilmore sealed (e.g., the trial transcripts, the
Final Judgement, etc.) be subject to discovery in this case, where they can be produced and
protected under the appropriate Protective Order designations. Weatherford will file a copy
of the application here to keep the Court apprised.

       Finally, Weatherford believes it would be more productive to hold the next
discovery conference after Judge Gilmore rules on Weatherford’s application. For this
reason, Weatherford respectfully requests the scheduled February 27th conference be
postponed until Judge Gilmore makes a ruling on the application.



       Regards,




       Christopher M. First
cc: Counsel for Enventure; Counsel for Mohawk




                                              3
